Exhibit 10.8
AMENDMENT 6
TO THE
GROUP LONG TERM DISABILITY REINSURANCE AGREEMENT
This Amendment No. 6 (“Amendment”) is hereby made a part of and incorporated
into the Group Long Term Disability Reinsurance Agreement originally effective
January 1, 1999 between Symetra Life Insurance Company (“Insurer”) of Bellevue,
Washington and Reliance Standard Life Insurance Company doing business as Custom
Disability Solutions, as Managing Agent (“Managing Agent”) for each of the
participating reinsurers collectively referred to in the Reinsurance Agreement
as the American Disability Reinsurance Underwriters Syndicate (ADRUS)
(“Reinsurance Agreement”) as of the date written below. Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the
Reinsurance Agreement.
Intending to be legally bound, Insurer and Managing Agent agree to amend the
Reinsurance Agreement as follows:

1.   The Managing Agent and the Insurer hereby agree that the Profit Sharing
Agreement originally effective in 1999, that is attached to and part of the
Reinsurance Agreement, shall be terminated effective December 31, 2010 and there
shall be no profit sharing calculation or payout for any calendar years after
2009.   2.   Effective January 1, 2011, the Managing Agent and the Insurer
hereby agree as follows:

  a.   The Insurer and the Managing Agent hereby agree that the effective date
of termination of the Reinsurance Agreement shall be 12:01 am on June 1, 2011,
in accordance with Article VI, and that during 2011, the Reinsurer shall accept
reinsurance under this Agreement for all cases underwritten by the Managing
Agent prior to March 1, 2011;     b.   The Managing Agent shall be the sole and
exclusive party providing Insurer with LTD quotes during January and February of
2011; and     c.   The Managing Agent shall cease underwriting LTD policies on
behalf of the Insurer on February 28, 2011.

All provisions of the Reinsurance Agreement not in conflict with the provisions
of this Amendment will continue unchanged.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in duplicate by the signatures of their duly authorized representatives as
indicated below as of the 19th day of January, 2011.

                      CUSTOM DISABILITY SOLUTIONS     SYMETRA LIFE INSURANCE
COMPANY
 
                   
By:
  /s/ Paul K. Fields
 
      By:   /s/ Michael Fry
 
   
 
                   
Name:
  Paul K. Fields
 
      Name:   Michael Fry
 
   
 
                   
Title:
  CFO
 
      Title:   EVP
 
   
 
                   
Date:
  1/19/2011
 
      Date:   1-14-2011
 
   

 



--------------------------------------------------------------------------------



 



APPENDIX A — 12
AGREEMENT YEAR 2011
January 1, 2011 to December 31, 2011
Member Reinsurer who has contracted with Custom Disability Solutions as Managing
Agent of ADRUS and their levels of participation are as follows:

              Dollar   Percentage Reinsurer   Participation   Participation
 
       
Reliance Standard Life Insurance Company
  $30,000   100%
 
       
TOTAL AUTHORIZED PARTICIPATION
  $30,000   100%

 